DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-9 are presented for examination.
The application, filed 07/17/2019 claims foreign priority to JP2018-143479, filed 07/31/2018.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations "circuits each configured to" and "circuit configured to" are interpreted as not invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6 as per MPEP 2181 Identifying and Interpreting a 35 U.S.C. 112(f): '… The following are examples of structural terms that have been found not to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: "circuit,"… See Mass. Inst. of Tech., 462 F.3d at 1355-1356, 80 USPQ2d at 1332 (the court found the recitation of "aesthetic correction circuitry" sufficient to avoid pre-AIA  35 U.S.C. 112, paragraph 6, treatment because the term circuit, combined with a description of the function of the circuit, connoted sufficient structure to one of ordinary skill in the art.)…'.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: the control unit configured to in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As to the control unit, a corresponding structure in the specification reads: "[0050] The control unit 14 may be implemented using an electronic circuit designed for specific use, such as an application specific integrated circuit (ASIC) or a field programmable gate array (FPGA). Note that the control unit 14 may instead be a processor, such as a central processing unit (CPU) or digital signal processor (DSP)".
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Raphael A. Valencia on 6/14/2022. 
Please amend the claims as follows:
Claim 1 line 9, the open parenthesis before “n” has been replaced with a comma -- , --.
Claim 1 line 9, the close parenthesis before “amongst” has been replaced with a comma -- , --.
Claim 8 line 12, the open parenthesis before “n” has been replaced with a comma -- , --.
Claim 8 line 12, the close parenthesis before “amongst” has been replaced with a comma -- , --.
Claim 8 lines 14-15, the limitation “the one or more weight values” has been replaced with the limitation -- the weight values --.
Claim 9 line 13, the open parenthesis before “n” has been replaced with a comma -- , --.
Claim 9 line 13, the close parenthesis before “amongst” has been replaced with a comma -- , --.
Claim 9 lines 15-16, the limitation “the one or more weight values” has been replaced with the limitation -- the weight values --.
Examiner notes that the claims have been amended to overcome 112 issues and claim objections.

Allowable Subject Matter
Claims 1-9 are allowed over prior art of record. 
The following is an examiner’s statement of reasons for allowance:
While International Pub. No. EP3633560, discloses "[0002]… optimization device replaces the problem to be calculated with an Ising model which represents the behavior of a spin of a magnetic substance, and calculates the problem",
and Takuya Okuyama, U.S. Pre–Grant publication 20190130295, discloses "[0003]… Ising model is defined by a spin having a binary value of +1/-1 (or 0/1, up/down), a coupling coefficient indicating coupling between spins, and a bias coefficient for each spin",
none of these references taken either alone or in combination and with the prior art of record discloses
claim 1, “… calculate a first change in energy of an Ising model... based on first local field values each associated with one of n bits... n is... greater than or equal to 2, amongst… bits corresponding to… spins in the Ising model ... and… weight values representing strength of interaction among the n bits… select the n bits for which value update is accepted, based on a magnitude… between thermal excitation energy... and a random number, and each of the first changes in energy… and output first identification information for identifying the selected n bits… change the values of the n bits identified… and also update, based on the changes in the values of the n bits, second local field values including the first local field values…",
claims 8 and 9, "... controlling... a temperature... on the optimization… calculate a first change in energy of an Ising model... based on first local field values each associated with one of n bits... n is... greater than or equal to 2, amongst… bits corresponding to… spins in the Ising model... and the... weight values representing strength of interaction among the n bits… select the n bits for which value update is accepted, based on a magnitude… between thermal excitation energy... and a random number, and each of the first changes in energy… and output first identification information for identifying the selected n bits… change the values of the n bits identified… and also update, based on the changes in the values of the n bits, second local field values including the first local field values…",
in combination with the remaining elements, steps, or features of the claimed invention. In addition, there is no motivation to combine none of these references to meet these limitations. It is for these reasons that applicant's invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		6/12/2022Primary Examiner, Art Unit 2146